Appeal, insofar as taken from that portion of the Appellate Division order which denied plaintiff’s motion for poor person relief, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that portion of the Appellate Division order does not finally determine the action within the meaning of the Constitution; appeal, insofar as taken from the remainder of the Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (see, CPLR 5601).